Case held, decision reserved, and matter remitted to Supreme Court, Erie County, for further proceedings, in accordance with the following memorandum: The court erred in summarily denying defendant’s motion to suppress tangible evidence seized from him during a border search. Because no hearing was conducted, the record is insufficient to allow us to determine whether there was "some” suspicion justifying the "pocket search” conducted by Customs officials (People v Luna, 73 NY2d 173, 178-180). Therefore, we hold the case and remit for a hearing to determine defendant’s Fourth Amendment claim. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J.— criminal possession of stolen property, second degree.) Present —Doerr, J. P., Denman, Boomer, Green and Pine, JJ.